UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-20943
                         Summary Calendar



                         CONSUELO SALAZAR,

                                              Plaintiff-Appellant,


                              VERSUS


                  FUTURE SOFT ENGINEERING, INC.,

                                               Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                         Houston Division
                          (H-95-CV-3128)
                           July 10, 1997


Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

      In June 1995, Salazar proceeding pro se, filed this Title VII

action against her employer, Future Soft Engineering, Inc. Alleging

sexual harassment and retaliatory discharge.       In October 1995,

Salazar retained counsel to represent her in the proceeding.     In


  *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
May 1996, Future Soft Engineering filed a motion for summary

judgment.   In August 1996, the district court granted Future Soft

Engineering’s motion for summary judgment.        Salazar filed a motion

for a new trial which was denied in September 1996.           Salazar timely

filed a notice of appeal from the order denying the motion for new

trial.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district court in its order entered under date of August 12,

1996, we    affirm   the   trial   court’s   decision    to   grant   summary

judgment in favor of Future Soft Engineering.           Likewise, we affirm

the order of the district court entered on September 18, 1996

denying plaintiff’s motion for a new trial.         AFFIRMED.




                                     2